DISMISS and Opinion Filed December 20, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01192-CV

        CRAIG S. PITTMAN AND KELLY K. PITTMAN, Appellants
                              V.
           JRMV PROPERTY INVESTMENTS, LLC, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-03755-B

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Carlyle, and Justice Garcia
                            Opinion by Justice Carlyle
      This is an appeal from a judgment in a forcible detainer lawsuit awarding

possession of the subject property to appellee. Before the Court is appellee’s motion

to dismiss the appeal as moot. Appellee recites in the motion that a writ of possession

was executed, and appellants are no longer in possession of the property.

      The only issue in a forcible detainer suit is the right to immediate possession

of the premises. See Olley v. HVM, L.L.C., 449 S.W.3d 572, 575 (Tex. App.—

Houston [14th Dist.] 2014, pet. denied). Unless an appellant has a potentially

meritorious claim of right to current, actual possession, the issue of possession and
the case become moot when the appellant is no longer in possession of the premises.

See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787, 790 (Tex.

2006). When a case becomes moot on appeal, an appellate court must vacate the trial

court’s judgment and dismiss the case. See City of Dallas v. Woodfield, 305 S.W.3d

412, 416 (Tex. App.—Dallas 2010, no pet.).

      We gave appellants an opportunity to respond to appellee’s motion, but they

failed to do so. Because nothing in the record before us shows appellants have a

potentially meritorious claim of right to current, actual possession of the property,

we grant appellee’s motion, vacate the trial court’s judgment, and dismiss the case.

See TEX. R. APP. P. 42.3(a); Marshall, 198 S.W.3d at 790.




                                           /Cory L. Carlyle//
221192f.p05                                CORY L. CARLYLE
                                           JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

CRAIG S. PITTMAN AND KELLY                  On Appeal from the County Court at
K. PITTMAN, Appellants                      Law No. 2, Dallas County, Texas
                                            Trial Court Cause No. CC-22-03755-
No. 05-22-01192-CV         V.               B.
                                            Opinion delivered by Justice Carlyle.
JRMV PROPERTY                               Chief Justice Burns and Justice
INVESTMENTS, LLC, Appellee                  Garcia participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s October 28, 2022 judgment and DISMISS the case.

      We ORDER that appellee JRMV PROPERTY INVESTMENTS, LLC
recover its costs of this appeal from appellants CRAIG S. PITTMAN AND KELLY
K. PITTMAN.


Judgment entered this 20th day of December 2022.




                                      –3–